Case 4:19-cv-04018-SOH Document 149              Filed 09/13/21 Page 1 of 3 PageID #: 1428




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

SAMANTHA EDWARDS, Individually,
and as SPECIAL ADMINISTRATRIX of
the ESTATE of WILLIAM BOBBY
WRAY EDWARDS, Deceased, and
ARLEIGH GRAYCE EDWARDS,
Deceased; and as PARENT and
NEXT FRIEND for PEYTON HALE, a Minor                                                PLAINTIFF

v.                                   Case No. 4:19-cv-4018

ERIC JAMES CORNELL THOMAS and
MCELROY TRUCK LINES, INC.                                                      DEFENDANTS

                                            ORDER

       Before the Court is Defendants’ Motion to Quash Subpoena and Notice of Deposition and

for Protective Order. ECF No. 138. Plaintiff has responded. ECF No. 143. The Court finds the

matter ripe for consideration.

       Defendants seeks to have the Court quash the subpoena and notice of deposition of Tom

Spivey, Safety Director for Defendant McElroy Truck Lines, Inc. (“McElroy”). ECF No. 140, p.

5-6. Defendants argue that the Court should quash the subpoena and notice of deposition pursuant

to Federal Rule of Civil Procedure 26(b)(2)(C) because Plaintiff has already deposed Tom Spivey.

Id. at p. 5-7. Defendants contend that the deposition would be unreasonably cumulative and

duplicative and that Plaintiff has already had ample opportunity during discovery to get the

information sought. Id. Defendants also contend that Plaintiff first needed leave of the Court

pursuant to Federal Rule of Civil Procedure 30(a)(2)(A)(ii) to depose Mr. Spivey a second time.

Defendants also seek to have the Court enter a protective order pursuant to Federal Rule of Civil

Procedure 26(c)(1) barring Plaintiff from deposing Mr. Spivey a second time. Id. at p. 6-8.
Case 4:19-cv-04018-SOH Document 149                     Filed 09/13/21 Page 2 of 3 PageID #: 1429




       Plaintiff’s response argues that the Defendants’ motion should be denied because it is filed

in the wrong district and because the upcoming deposition of Mr. Spivey is appropriate. ECF No.

143. Plaintiff first contends that Defendants have filed their motion to quash the subpoena and

notice of deposition in the incorrect district according to Federal Rule of Civil Procedure 45(d)(3).

Id. at p. 2. Plaintiff states that Defendants should have filed their motion to quash in the Northern

District of Alabama because the deposition of Mr. Spivey would occur in Cuba, Alabama. Id.

Plaintiff also contends that Defendants’ request for a protective order for Mr. Spivey should be

denied because the first deposition of Mr. Spivey was in his official capacity as a representative of

McElroy pursuant to Federal Rule of Civil Procedure 30(b)(6). Id. at p. 3-4. Plaintiff states that

the upcoming subpoena of Mr. Spivey will be in his personal capacity pursuant to Federal Rule of

Civil Procedure 30(b)(1) and therefore not duplicative or cumulative. Id. at p. 3-5. Plaintiff also

asserts that additional discovery since the initial deposition of Mr. Spivey has created new lines of

inquiry justifying the deposition. Id. at p. 6-7.

       The Court finds that Defendants’ request to quash the subpoena and notice of deposition is

filed in the incorrect district. Federal Rule of Civil Procedure 45(d)(3) states that “On timely

motion, the court for the district where compliance is required” must quash subpoenas in certain

circumstances. Plaintiff’s notice of deposition to Mr. Spivey places the location of the deposition

in Cuba, Alabama, which is within the Northern District of Alabama. ECF No. 138-1. Therefore,

this Court is not the proper court through which Defendant should seek to quash the subpoena and

notice of deposition. See Agincourt Gaming, LLC v. Zynga, Inc., 2014 WL 4079555 at *3 (D.

Nev. Aug. 15, 2014) (“[W]hen a motion to quash a subpoena is filed in a court other than the court

where compliance is required, that court lacks jurisdiction to resolve the motion”). Accordingly,




                                                    2
Case 4:19-cv-04018-SOH Document 149                           Filed 09/13/21 Page 3 of 3 PageID #: 1430




the Court does not have jurisdiction over Defendants’ request to quash the subpoena and notice of

deposition. Accordingly, this part of Defendants’ motion must be denied.

         As to Defendants’ request for a protective order for Mr. Spivey, the Court finds it does not

have adequate time to evaluate the substance of this request and Plaintiff’s objections before the

scheduled deposition. Defendants filed the instant motion on September 3, 2021. ECF No. 138.

Plaintiff responded on September 9, 2021. ECF No. 143. The stipulated date of Mr. Spivey’s

deposition is September 15, 2021. ECF No. 138-1. The Court finds that it cannot appropriately

evaluate the merits of the arguments surrounding the appropriateness of Mr. Spivey’s upcoming

deposition in light of Federal Rules of Civil Procedure 26(b)(2)(C) and 30(a)(2)(ii) in such a short

span of time. 1 Accordingly, the Court finds it must deny Defendants’ request for a protective order

at this time. If Defendants successfully quash the subpoena and notice of deposition in the

appropriate district and the discovery period has not elapsed, they can file a new motion seeking a

protective order for Mr. Spivey that the Court can more thoroughly evaluate.

         For the reasons stated above, the Court finds that Defendants’ Motion to Quash Subpoena

and Notice of Deposition and for Protective Order should be and hereby is DENIED.

         IT IS SO ORDERED, this 13th day of September, 2021.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




1
 The Court had to spend some of its time recently creating an order (ECF No. 145) resolving a separate motion to
quash (ECF No. 144) a deposition in this matter for a deposition that would have taken place on the date of this order.

                                                          3
